In an action to foreclose certain mechanics’ liens filed against a public improvement, in which the defendant corporation, Edward Ehrbar, Inc., in its answer asserted a cross claim (Civ. Prac. Act, § 264) against the plaintiff and the other defendants in the action based upon liens alleged to have been filed by it against the *836same public improvement, the defendants, R. J. Marshall, Inc., and Hartford Accident and Indemnity Company appeal from an order of the Supreme Court, Dutchess County, dated July 11, 1962, and entered in Putnam County August 24, 1962, which denied their motion fpr summary judgment in their favor and against said defendant corporation Edward Ehrbar, Inc. (Rules Civ. Prae., rule 113). Order affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.